DETAILED ACTION
1)
          Applicant’s election without traverse of invention II, drawn on claims 14-19, 22-27, 30-32, 34, 37-39, in the reply filed on 5/16/2022, is acknowledged.
Claims 1-2, 4-5, 7, 10-12, 40,  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claim 17 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 17 recites the limitation "the wet forming" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                          3)       Claims 14-19, 22-23, 25-27, 30-32, 34, 37-39, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Torniainen et al. (US 2017/0260694).
           Claim 14-15, 22-23, 26-27: Torniainen discloses a method of producing a water-dispersible composite structure containing a layer including wood fibers, non-wood fibers and a binder ([0014]-[0015]).   The method steps include: conveying an aqueous fibrous slush to a foraminous support [0019]; draining liquid through the foraminous support to form a fibrous layer; and applying a binder on the fibrous layer for at least partially binding the fibers ([0015]-[0021]), wherein the binder includes an aqueous solution of a water-soluble polymer and containing a water-dispersible polymer ([0036]-[0038], [0046], [0060]-[0061]).  The binder may be applied during foam laid method [0046].  Torniainen discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.    
           Claim 16: the invention is disclosed per claim 14.  The fibers are disclosed in a range claimed [0014].      
           Claim 17: the invention is disclosed per claim 14.  The wet forming is carried out on a paper or paperboard machine or on a wet-laid non-woven machine [0047].  
           Claim 18: the invention is disclosed per claim 14.   The binder is applied on the fibrous layer before said fibrous layer is dried to final dryness [0021].  
            Claim 19: the invention is disclosed per claim 14.   It is inherent or in the least it would have been obvious that the binder is applied on the fibrous layer having a moisture content of 99 to 10 %by weight since the moisture content range is wide.  
            Claim 25: the invention is disclosed per claim 14.  Binder, such as, polyvinyl alcohol is disclosed ([0070], claim 1). 
            Claim 30: the invention is disclosed per claim 14.   The foaming of the aqueous composition is in the absence of a surfactant [0017]. 
             Claim 31: the invention is disclosed per claim 14.   The amounts of different fibers are disclosed [0097]. 
              Claims 32, 34: the invention is disclosed per claim 14.   The different fibers including recycled fibers are disclosed ([0014]-[0015], [0044], [0051], [0053], [0058]-[0061]).
          Claim 37: the invention is disclosed per claim 14.   The amount of binder is up to 10 % by weight [0069].   
          Claim 38: the invention is disclosed per claim 14.   The method includes manufacturing a fibrous web having a grammage of 2-500 g/m2 [0049]. 
4)       Claims 24, 39, are rejected under 35 U.S.C. 103 as being unpatentable over Torniainen et al. 
            Claim 24: the invention is disclosed per claim 23.   It would have been obvious to one skilled in the art that the ratio of water soluble polymer to the water dispersible polymer be optimized in order to obtain desired replacement non-biodegradable.  
            Claim 39: the invention is disclosed per claim 14.  products.   It would have been obvious to one skilled in the art that the binding of the fibers would form a fiber network by hydrogen bonds or adhesive bonding.   

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748